              Case 2:17-cv-00601-RSL Document 148 Filed 12/05/18 Page 1 of 3




 1                                                                   The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                                         UNITED STATES DISTRICT COURT
 8                                      WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
 9

10
                                                            No. C17- 0601RSL
11   KELLY BOLDING, MICHAEL MANFREDI,
     and SARAH WARD, individually and on behalf             CORRECTION TO
12   of a class of all others similarly situated,           DECLARATION OF KARL
                                                            PETERSON [DKT. 112]
13                                      Plaintiffs,
14            v.
15   BANNER BANK, a Washington Corporation,
16                                      Defendant.
17
              I, Karl Peterson, declare as follows:
18
              1.        Identity of Declarant. I am employed by Banner Bank (“Banner”) in Boise,
19
     Idaho. I have been employed by Banner since August 1, 2011. My current position at Banner
20
     is Information Security Office Director. I am over the age of 18 years and have personal
21
     knowledge of the matters stated in this Declaration. If called and sworn as a witness, I would
22
     testify competently to them.
23
              2.        Corrections to My August 6, 2018, Declaration. On August 6, 2018, I executed
24
     a declaration [Dkt. 112] which I understand Banner filed with its response to Plaintiffs’ Motion
25
     to Compel. I have two corrections to make to that declaration. First, I made a mistake
26
     regarding where I am employed by Banner. Instead of Spokane, Washington, I have been
27
     CORRECTION TO DECLARATION OF KARL PETERSON
                                                                               Davis Wright Tremaine LLP
     (C17-0601RSL) - 1                                                                  L AW O FFICE S
     4848-2049-9329v.1 0058243-000340                                             1201 Third Avenue, Suite 2200
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
              Case 2:17-cv-00601-RSL Document 148 Filed 12/05/18 Page 2 of 3




 1   employed by Banner in Boise, Idaho since 2011. Second, I made a mistake regarding the date

 2   Iron Mountain was instructed to suspend deleting Banner’s back-up tapes. Instead of January

 3   2018, Banner Bank suspended the deletion of its back-up tapes by Iron Mountain in March

 4   2018. But Iron Mountain’s preservation of back-up tapes dating back to October 28, 2017, as

 5   stated in my declaration, was and remains correct to the best of my knowledge and belief.

 6            Executed at Boise, Idaho, on December 5, 2018.

 7

 8                                               By
                                                      Karl Peterson
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     CORRECTION TO DECLARATION OF KARL PETERSON
                                                                              Davis Wright Tremaine LLP
     (C17-0601RSL) - 2                                                                 L AW O FFICE S
     4848-2049-9329v.1 0058243-000340                                            1201 Third Avenue, Suite 2200
                                                                                   Seattle, WA 98101-3045
                                                                            206.622.3150 main · 206.757.7700 fax
              Case 2:17-cv-00601-RSL Document 148 Filed 12/05/18 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify that on December 5, 2018, I caused the foregoing to be electronically filed

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

 4   those attorneys of record registered on the CM/ECF system. All other parties (if any) shall be

 5   served in accordance with the Federal Rules of Civil Procedure

 6            Dated this 5th day of December, 2018.

 7
                                                 By s/ Kenneth E. Payson
 8                                                  Kenneth E. Payson, WSBA # 26369
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     CORRECTION TO DECLARATION OF KARL PETERSON
                                                                                   Davis Wright Tremaine LLP
     (C17-0601RSL) - 3                                                                      L AW O FFICE S
     4848-2049-9329v.1 0058243-000340                                                 1201 Third Avenue, Suite 2200
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
